Case 1:92-cr-01008-JS Document 957 Filed 12/17/18 Page 1 of 1 PagelD #: 301

HTOSEPH W. RYAD, HR. P.€.
ATTORNEYS AT LAW

JOSEPH W. RYAN, JR.

MELVILLE LAW CENTER
225 OLD COUNTRY ROALD
SELLY ULL, WY. date -add
TELEPHONE: 631-629-4968
December Ms aos FACSIMILE: G3I-G29-4970
joeryanlaw@earthlink.net
WEBSITE: JoeRyanLaw.com

Hon. Joanna Seybert

United States District Judge
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Frederick Puglisi, 92-1008 (JS)

Dear Judge Seybert,

We object to the government effort to delay the resentencing proceeding upon the ground
the testimony of the surviving members of Anthony Latanzi is immaterial to deciding the issues
before the Court. Nor do we not accept the proposition that the FBI cannot locate the family
members since the resentencing hearing was scheduled more than one month ago on November
19, 2018.

Thank you.

 
